 



Exhibit 10.23
[Unofficial Translation]
SETTLEMENT AGREEMENT

      BETWEEN:  
Visteon Systèmes Intérieurs, a simplified joint-stock corporation (société par
actions simplifiée) with a share capital of € 34,529,702 and whose head office
is located Tour Europlaza, 20 Avenue André Prothin, 92927 Paris La Défense,
registered with the Nanterre Registry of Trade and Companies under number 410
314 876, represented by Ms. Véronique Froment, acting in her role as Human
Resources Director,
   
 
   
(hereafter referred to as “VSI” or the “Company”)
   
 
   
Visteon Corporation, a corporation governed by American laws, whose head office
is located One Village Center Drive — Van Buren — TWP — MI 48111-5711 — USA,
represented by Ms. Véronique Froment, duly habilitated,
   
 
   
(hereafter referred to as “Visteon Corporation”)
   
 
   
(hereafter jointly referred to as the “Companies”)

ON THE ONE HAND

      AND:  
Mr. Joël Coque, a French national, born on June 21, 1952 in Marseille, residing
49, rue Saint Vincent — 75018 Paris, whose social security number is
1520613055223.
   
 
   
(hereafter referred to as “Mr. Coque”)

ON THE OTHER HAND

         
(hereafter jointly referred to as the “Parties”)

RECITALS
1. Mr. Coque was hired by the company Plastic Omnium SA under an indefinite term
contract as Technical and Commercial Executive, beginning on 1 May 1978. The
employment contract was initially governed by the Plastic Transformation
Collective Bargaining Agreement.
Mr. Coque’s tasks, status, income and other related benefits, as well his
employment conditions evolved throughout his career, and were addressed in a
series of successive amendments to the employment contract. The employment
contract was also transferred, on several occasions, to other companies within
the Plastic Omnium Group, without affecting Mr. Coque’s acquired benefits. This
employment contract was amended by the Company

 



--------------------------------------------------------------------------------



 



notably on 26 March 1980, 15 December 1988, 30 April 1996, 8 September 1997 and
on 23 December 1998.
A new indefinite term employment contract was signed between Plastic Omnium Auto
Intérieur SA (known as “Visteon Systèmes Intérieurs” since 1 January 2000) and
Mr. Coque, on 28 June 1999 (the “Employment contract”). This new contract
nullified and replaced the employment contract signed on 3 and 12 May 1978, and
the amendments signed by the Parties related to this contract. This new
Employment contract nominated Mr. Coque to the position of Director in charge of
the development of “Interior Systems” activities for Europe and Latin America.
The contract preserved the seniority acquired since 1 May 1978 by Mr. Coque in
the Plastic Omnium group (now the Visteon group). The Collective Bargaining
Agreement now ruling the relations between the Parties is the Metallurgy for
Executive and Engineers Collective Bargaining Agreement (the “Collective
Bargaining Agreement”). The Employment contract was also amended several times,
notably on 17 December 2002 and 8 September 2004.
In addition to his salaried employment, Mr. Coque also held in the Visteon group
various corporate duties, including that of President of the Company since 27
December 1999 (See Exhibit B listing all corporate duties).
2. The action of dismissal taken against Mr. Coque and which led to the signing
of the present agreement, should be understood in the following context:
The Companies believe that Mr. Coque unnecessarily opposed his hierarchical
superiors in strategic decision-making processes engaging the future of VSI but
also that of the “Interior Products” business, for which he is responsible.
During the last few months preceding the termination of his Employment contract,
Mr. Coque has voiced his disagreement with his hierarchical superiors. The
Companies consider that this attitude would have slowed the implementation of
important decisions and damaged the solidarity principle that should always
prevail amongst the top executives — of which Mr. Coque is — of the Visteon
group.
The Companies consider that this behavior has impaired the confidence placed in
Mr. Coque.
Given Mr. Coque’s seniority, experience and responsibilities, the Companies
considered that their collaboration with Mr. Coque could no longer continue.
Consequently, the Company was left with no other option but to contemplate
dismissing Mr. Coque for lack of confidence.
3. By hand-delivered letter dated 12 July 2007 with proof of delivery, the
Company invited Mr. Coque to a meeting preliminary to a potential dismissal
action. This interview was held on 20 July 2007 at the head office of the
Company with Mrs. Véronique Froment, duly authorized to this effect as Human
Resources Director of the Company. At this interview, Mrs. Froment presented
Mr. Coque with the grievances of the Company against him and which had led the
Company to contemplate his dismissal for personal reasons. Mr. Coque was given
the opportunity to present his views on the various elements brought to his
knowledge.

2



--------------------------------------------------------------------------------



 



The explanations provided by Mr. Coque having been insufficient to alter the
Company’s appreciation of facts, it was decided to dismiss Mr. Coque for lack of
confidence by registered letter dated 24 July 2007 with acknowledgment of
receipt.
Mr. Coque was first notified of this letter on 25 July 2007. This notification
opened Mr. Coque’s six month notice period, and he was released from his duties.
In this letter, the Company outlined all the grievances mentioned above and
indicated that it waived the non-competition clause of the Employment contract.
4. Mr. Coque informed the Company that he intended to challenge the personal
reasons for dismissal asserted by the Company. Mr. Coque recalled that he has
accumulated almost 30 years of seniority within the group. He stressed that he
has been working for the group Plastic Omnium and then worked for the group
Visteon since 1 July 1999 at the entire satisfaction of his employer. Mr. Coque
added that he was promoted on several occasions to positions requiring a high
level of responsibility. His remuneration has been constantly increased in
conformity with his professional assessments which evidenced his performances.
Finally, Mr. Coque specified that if he could object to the orientations and
projects of his hierarchical superiors, it was part of his competence as a
senior executive to share his point of view considering his knowledge of the
market for which he was responsible for.
In the context of his dismissal as notified to him, Mr. Coque informed that he
resigned from all his corporate duties as he could not keep any duty given the
circumstances.
In this respect, the Parties agreed on Mr. Coque’s resignation for all his
corporate duties held in all companies of the Visteon group at the latest on 30
September 2007.
Since he considered he had suffered significant material, moral and economic
damages, Mr. Coque informed the Company of his intention to file a complaint
before the labor court (jurisdiction prud’homale) requesting remedies for his
damages, considering notably his age (55 years old) and the difficulty he would
face to find an equivalent position on this highly concentrated market, that
would inevitably deprive him from fully preserving his retirement rights.
The Company was firmly opposed to Mr. Coque’s various demands and maintains the
terms of the dismissal letter.
5. In consideration of their divergence of views as to the rightness of this
dismissal, the Parties met and, after negotiations and reciprocal concessions,
decided to conclude the present agreement in order to end the dispute between
them without, however, recognizing the validity of their respective claims.
THEREFORE:

ARTICLE 1 —   TERMINATION OF CONTRACTUAL RELATIONS BETWEEN THE PARTIES

In the context of the present settlement agreement, the Parties note and
acknowledge that Mr. Coque’s dismissal was effective on 25 July 2007 (See
Exhibit F). They agree not to challenge this fact.
Mr. Coque declares that he is signing the present settlement in full knowledge
of his rights.

3



--------------------------------------------------------------------------------



 



ARTICLE 2 — NOTICE PERIOD
Mr. Coque’s six month notice period opened on 25 July 2007 and will close on 13
February 2008, taking into account Mr. Coque’s vacation leave following the
notification of his dismissal letter. Mr. Coque acknowledges therefore that he
will no longer have a salaried connection with the Company after that date.
Throughout the notice period, the Company will pay Mr. Coque, on the usual
dates, a compensatory indemnity for the notice period corresponding to the
remuneration which he would have received had he been working.
The Company shall withhold social charges, CSG and CRDS contributions from the
amounts paid on each payment date.
The total gross amount corresponding to the compensatory indemnity for the
notice period is € 195,575.58, representing six months of gross salary.
Mr. Coque acknowledges that the payment of this total gross amount will fulfill
all his rights to a compensatory indemnity for the notice period .
ARTICLE 3 — PAID VACATION
Upon expiration of the notice period, the Company will pay Mr. Coque a
compensatory indemnity for paid vacation of a gross amount of € 64,381.28
corresponding to 48 worked days.
The Company shall withhold social charges, CSG and CRDS contributions from this
gross amount .
Mr. Coque acknowledges that this gross amount will fulfill all his rights to
compensatory indemnity for paid vacation.
ARTICLE 4 — TERMINATION INDEMNITIES
The following termination indemnities have been or shall be paid to Mr. Coque by
the Company:
     1. Conventional Dismissal Indemnity
Upon the expiration of the notice period, the Company shall pay Mr. Coque a
dismissal indemnity calculated according to the provisions of the Collective
Bargaining Agreement.
Limited to a maximum of eighteen months of salary, the conventional severance
indemnity is in the net amount of € 964,276.88.
Mr. Coque acknowledges that this amount will fulfill all his rights under the
conventional severance indemnity.

4



--------------------------------------------------------------------------------



 



     2. Contractual Dismissal Indemnity
The Company shall pay Mr. Coque a contractual dismissal indemnity corresponding
to twelve months of Mr. Coque’s gross base salary, as provided in the Employment
contract.
The contractual dismissal indemnity is in the gross amount of € 350,000.
The Company shall withhold social charges, CSG and CRDS contributions from this
gross amount.
Mr. Coque will be paid a net sum of € 319,865.
This contractual dismissal indemnity shall be paid to Mr. Coque, by wire
transfer on his bank account, about 3rd August 2007.
Mr. Coque acknowledges that this gross amount will fulfill all his rights under
the contractual dismissal indemnity.
     3. Lump-Sum Settlement Indemnity
While maintaining its opposition to Mr. Coque’s allegations and with the view of
finally settling the dispute opposing Mr. Coque to the Company, VSI agrees to
pay Mr. Coque a final, lump-sum settlement indemnity in the gross amount of €
650,000.
The Company shall withhold CSG and CRDS contributions from the lump-sum
settlement indemnity.
Mr. Coque shall receive the net sum of € 594,035. This sum shall be paid to
Mr. Coque, by wire transfer on his bank account, about 3rd August 2007.
Provided that payment is effectively made, Mr. Coque acknowledges that the
payment of this indemnity fulfills all his rights under the settlement
indemnity.
Mr. Coque acknowledges that this sum compensates the professional and moral
damages which he considers he suffered as a result of the termination of his
Employment contract.
By express agreement of the Parties, the settlement lump-sum indemnity
constitutes damages. It is intended to indemnify Mr. Coque for the moral and
professional harm which he claims to have suffered due to his dismissal and its
allegedly unjustified nature.
ARTICLE 5 — BONUS
Since Mr. Coque will be on the Company’s payroll on 31 December 2007, he will be
eligible to participate in the “Annual Incentive Plan” and his bonus, if any,
under such plan, for the year 2007, will be paid according to the wording of
such plan and will not be adjusted by personal performance of Mr. Coque.
The payment of this bonus is not guaranteed and depends on the performances of
the Visteon group, in conformity with the provisions of the “Annual Incentive
Plan” (See Exhibit C).
Mr. Coque commits not to challenge the payments made under the conditions set
forth above.

5



--------------------------------------------------------------------------------



 



ARTICLE 6 — COMPLEMENTARY PENSION
Mr. Coque was dismissed before the minimal age required to benefit from the
Company’s pension plan, as was provided in the Amendment to the Employment
contract executed on 8 September 2004 and attached to this settlement agreement
(See Exhibit D). Consequently, Mr. Coque will not be entitled to request any
payment under this plan.
Mr. Coque acknowledges that he has no right to receive payments under the
Visteon pension plan pursuant to the provisions of the said plan, and forgoes
any claim thereupon.
ARTICLE 7 — RESTITUTIONS AND REIMBURSEMENT OF PROFESSIONAL EXPENSES
     1. Restitutions
Upon expiration of his notice period, Mr. Coque shall, without prior formal
notice, return to the Company:
– the company car, brand: Jaguar XJ8 Sovereign — model: V8 4.2 BA, which was
placed at his disposal as provided in his Employment contract, together with all
related documents and accessories (registration papers, insurance certificate,
keys, tickets if applicable, etc.);
– the company car, brand: Jaguar Sovereign — model: V8 3.2 BVA, which was placed
at his disposal as provided in his Employment contract, together with all
related documents and accessories (registration papers, insurance certificate,
keys, tickets if applicable, etc.);
– an additional car, brand: Peugeot 207 — model: 1.6 EXE PK, which was placed at
his disposal as provided in his Employment contract, together with all related
documents and accessories (registration papers, insurance certificate, keys,
tickets if applicable, etc.).
Since Mr. Coque was exempted from accomplishing his notice period requirement,
the Company will not be held accountable for fees arising from the usage of
these vehicles concerning tolls and car park. The Company will nonetheless be
held accountable for reasonable gas expenses for the two company cars.
Mr. Coque will be responsible for ensuring that, upon returning the vehicles to
the Company, no payment of fees related to the usage of the vehicles will be
left outstanding. Should some payments remain due, Mr. Coque will inform the
Company when returning the vehicles, and commit to paying the amounts due
himself.
Upon notification of his dismissal, Mr. Coque returned to the Company:
– the Company’s VISA Affairs payment card.
On the day of his return from his vacation leave, i.e., on 20 August 2007,
Mr. Coque will return to the Company:
– a laptop computer IBM ;
– a terminal blackberry ;

6



--------------------------------------------------------------------------------



 



– badges, keys and access cards;
– and more generally any document, device or equipment belonging to the Company.
The computer connection to the network will be definitely interrupted on 20
August 2007, except if agreed otherwise by the Parties.
The Company acknowledges that Mr. Coque’s restitution, upon notification of his
dismissal, of all devices, equipment, and documents mentioned above shall
fulfill all its rights in this regard.
     2. Reimbursement of professional expenses
The Company reimbursed Mr. Coque, upon presentation of the corresponding
receipts, all professional expenses undertaken by the latter during the
performance of his functions, except those undertaken before the first
presentation of his dismissal letter and for which Mr. Coque will ask for
reimbursement at the end of the month of August, in conformity with the rules
applicable within the Company.
Subject to these reimbursements, Mr. Coque acknowledges that these
reimbursements fulfill all his rights to reimbursement of professional expenses.
ARTICLE 8 — MANDATORY AND NON MANDATORY PROFIT SHARING
Mr. Coque’s rights to mandatory and non mandatory profit sharing will be
preserved.
They will be realized, as the case may be, for the benefit of Mr. Coque as
provided for in the relevant laws and internal agreements of the Company.
ARTICLE 9 — LONG TERM INCENTIVE PLANS
The realization of the equity awards in connection with the long term incentive
plans which Mr. Coque benefits from are provided under Exhibit A attached to
this agreement: Exhibit A concerns Restricted Stock Units, Stock Options, Stock
Appreciation Rights, Performance Cash and Time-Based Cash.
The realization of the equity awards is made as follows and pursuant to the
terms and conditions of the long term incentive plan; provided, however, that
Mr. Coque shall be treated as terminated under the Visteon Separation Program or
a successor severance plan of the Company. For the sake of the execution of this
settlement agreement, Mr. Coque’s Employment contract shall be deemed terminated
upon the expiration of the notice period.
– Stock Options: the rights will continue in effect 365 days after the date of
termination (but no later than expiration) as long as the employee remained an
employee at Visteon for at least 180 days following the grant date. The options
not vested at the date of termination will be forfeited;
– Stock Appreciation Rights: the rights will continue in effect 365 days after
the date of termination (but no later than expiration) as long as the employee
remained an employee at

7



--------------------------------------------------------------------------------



 



Visteon for at least 180 days following the grant date. The Stock Appreciation
Rights not vested at the date of termination will be forfeited;
– Restricted Stock Awards: the shares will lapse to participant on a pro rata
basis on the number of months that have lapsed following the grant date, as long
as the employee remained an employee of Visteon for at least 180 days following
the grant date;
– Restricted Stock Units: the units will vest on a pro rata basis based on the
number of months that have lapsed following the grant date, as long as the
employee remained an employee of Visteon for at least 180 days following the
grant date;
– Performance Cash: Performance Cash is paid on a pro rata basis based on the
number of months that have lapsed following the grant date, as long as the
employee remained an employee of Visteon for at least 180 days following the
grant date. Payments of performance cash shall be made by wire transfer on
Mr. Coque’s bank account upon the date at which the rights will be acquired by
Mr. Coque ;
– Retention Cash: Retention Cash will be paid on a pro rata basis in the year of
termination for completed months of service.
The term “termination” referred to in this Article refers to the date of expiry
of the notice period.
The realization of Mr. Coque’s equity awards shall be made under the conditions
set forth under Exhibit E.
Mr. Coque acknowledges that all his rights in connection with the equity awards
provided in the long term incentive plans which he benefits from, are satisfied
in conformity with the terms and conditions set forth under Exhibit A and the
conditions set forth above.
ARTICLE 10 — RENUNCIATION OF LEGAL PROCEEDINGS AND ACTIONS
In exchange for the settlement indemnity provided by Article 4.3 above and
provided that payment of the indemnity cited above is made, Mr. Coque shall:
– expressly renounce all claims or grievances both (i) in connection with the
conclusions or the performance of this Employment contract and (ii) in
connection with its termination and in particular in connection with the
procedure and the reasons for its dismissal;
– irrevocably renounce to bring any action before the Labor Court, in France or
abroad, against VSI or any other company of the group to which the Company
belongs, notably Visteon Corporation and Visteon GmbH, relative (i) to his
activities salaried or not (notably the corporate duties), performed at any time
within VSI or any other company of the group to which the company belongs,
(ii) to his dismissal process and (iii) to the reasons that led to the
termination of his Employment contract.
Following payment by the Company of the amounts cited in the present settlement
agreement, Mr. Coque declares that he has received all sums, including and
without limitation, all fixed and variable remuneration and possible additional
remuneration, indemnities of whatever nature (notably, legal, conventional,
contractual and settlement indemnities, indemnities and damages for abusive
termination, irregular procedure, dismissal

8



--------------------------------------------------------------------------------



 



without real and serious cause, any harm whatsoever, etc.), reimbursements for
costs and other sums which were payable to him by the Company under the terms of
his Employment contract or as a result of his dismissal and more generally as a
result of any de facto or de jure relationship which Mr. Coque may have had with
the Company or any other company of the group to which the Company belongs.
Should Mr. Coque comply with all his obligations deriving from the provisions of
this settlement agreement, the Companies declare that they renounce all actions
and claims, in France and abroad, against Mr. Coque. However, it is specified
that this action and claim renouncement does not concern the corporate duties
performed by Mr. Coque.
ARTICLE 11 — UNEMPLOYMENT INSURANCE
Mr. Coque acknowledges that he has taken counsel as concerns the social and tax
treatment of the indemnities which are being paid to him by the Company in the
context of the present settlement agreement.
Mr. Coque acknowledges in particular that he has been informed that the payment
of the settlement indemnity cited in Article 4.3 of the present settlement
agreement may incur a deferment for his indemnification by unemployment
insurance.
The Company may not be held responsible for the effect of signing the present
settlement agreement and the indemnities paid to Mr. Coque upon the possible
indemnification which he may receive from the ASSEDIC as unemployment insurance.
In the context of his registry with the competent services of the ASSEDIC, at
the expiration of his notice period, the Company commits to directly provide
Mr. Coque with any document or information on the Company and the Visteon group
that would be required by said services.
ARTICLE 12 — ASSEDIC CERTIFICATE, PAY SLIP, WORK CERTIFICATE AND STATEMENT OF
ALL ACCOUNTS
Upon expiration of Mr. Coque’s notice period, the Company shall give him his
work certificate, pay slip, statement of all accounts and ASSEDIC certificate.
Mr. Coque shall consider his rights as regards these documents and their content
as thereby fulfilled.
ARTICLE 13 — DISCRETION AND CONFIDENTIALITY OBLIGATIONS
Mr. Coque shall maintain absolute discretion for an unlimited period concerning
all the information which he may have received in the performance of his
functions at any time whatsoever within the Company or the group to which it
belongs and notably concerning its customers and more generally concerning the
conditions of his employment with the Company and its termination.
In particular, Mr. Coque declares that he has not used any Company’s proprietary
data, that he does not have copies of such data, or that he will return them as
the case may be (or destroy them upon the Company’s decision).

9



--------------------------------------------------------------------------------



 



The Parties declare that the present settlement agreement shall remain strictly
and rigorously confidential in France. However, the Parties acknowledge and
agree that this agreement will have to be disclosed to the public in the
United-States considering the stock exchange regulations applicable in this
country.
The present settlement agreement may also be produced in court by one or another
of the Parties for purposes of its execution or it may be produced, upon their
request, to the social, tax or other oversight Administrations. In particular,
Mr. Coque acknowledges that this agreement may be produced before a US
Administration, upon its request, by any company of the group Visteon.
ARTICLE 14 — OBSERVANCE OF THE RIGHTS AND THE IMAGE OF THE COMPANIES
Mr. Coque agrees not to adversely affect the rights and image of VSI and of all
companies of the group to which the Company belongs.
Reciprocally, the Companies shall refrain from adversely affecting the
professional image of Mr. Coque.
The Parties acknowledge that the violation of the provisions of Articles 13 and
14 may expose them to legal actions despite the signature of the present
settlement agreement.
ARTICLE 15 — CORPORATE DUTIES
Mr. Coque confirms that he will resign from all his corporate duties that he
holds in the Visteon group under the terms and conditions provided under
Exhibit B attached to the present agreement. Mr. Coque shall resign from all his
corporate duties at the latest on 30 September 2007.
Mr. Coque commits to sign any letter, registry or any other document necessary
for the regularization of his resignation from his corporate duties within any
company of the group Visteon.
Despite his dismissal, Mr. Coque commits to regularize all social documents
arising from his corporate duties still held in any company of the Visteon
group.
Mr. Coque acknowledges and agrees to receiving no payment of any nature as a
result of quitting his corporate duties.
Mr. Coque acknowledges having no claim against the Companies and more generally
against any company of the Visteon group arising from the end of his corporate
duties and considers, in this regard, his rights to be fulfilled.
ARTICLE 16 — NON-SOLICITATION
Mr. Coque commits to refrain from soliciting or attempting to solicit, for a
period of eighteen (18) months starting on his dismissal notification date, in
any manner whatsoever, any staff member of the Visteon group and notably of VSI
to leave the Company or one of the companies of the group Visteon or to enter
into the service in any manner whatsoever of a company within which he would
perform functions of any kind whatsoever.

10



--------------------------------------------------------------------------------



 



Mr. Coque acknowledges that the violation of the provisions of Article 16 may
expose him to any legal actions despite the signature of the present settlement
agreement.
ARTICLE 17 — COUNSEL’S FEES
Under the conditions and limit set forth below, VSI shall be accountable for the
payment of the fees of Mr. Coque’s counsel in connection with the negotiation,
drafting and execution of this settlement agreement.
This financial care shall be capped at € 5,000 before tax. The payment of these
capped fees shall be made upon presentation of the invoice of Mr. Coque’s
counsel and addressed to Visteon Corporation.
Mr. Coque acknowledges that above this amount of € 5,000 before tax, VSI and
more generally any company of the Visteon group shall not be held accountable
for the payment of the fees of Mr. Coque’s counsel in connection with this
agreement.
ARTICLE 18 — SETTLEMENT AGREEMENT
The present settlement agreement is subject to French law and represents the
settlement in accordance with the terms of Articles 2044 et seq. of the Civil
Code and in particular Article 2052 of the Civil Code, under the terms of which
“settlements have, between the parties, the authority of res judicata of last
resort. They may not be attacked for reason of legal error nor for reason of
injury.”
The Parties accept the present agreement as a settlement.

11



--------------------------------------------------------------------------------



 



ARTICLE 19 — REFLECTION TIME
The Parties also declare that they have had the necessary time to reflect before
signing the present settlement agreement.
IN WITNESS WHEREOF, the Parties signed the present settlement agreement, in two
originals of which one was delivered to each of the Parties.

                      At ___, on ___ 2007       At ___, on ___ 2007
 
                   
Vistéon Systèmes Intérieurs
          Joël Coque        
 
                   
 
                   
By:
                   
Title:
                   
 
                   
Visteon Corporation
                   
 
                   
 
                   
By:
                   
Duly habilitated
                   

12